Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION


   PDVSA US LITIGATION TRUST

                     Plaintiff,

               v.

   LUKOIL PAN AMERICAS LLC; LUKOIL
   PETROLEUM LTD.; COLONIAL OIL INDUSTRIES,
   INC.; COLONIAL GROUP, INC.; GLENCORE LTD.; Case No. 1:18-cv-20818 (DPG)
   GLENCORE INTERNATIONAL, A.G.; GLENCORE
   ENERGY UK LTD.; MASEFIELD A.G.; TRAFIGURA
   A.G.; TRAFIGURA TRADING LLC; TRAFIGURA
   BEHEER B.V.; VITOL ENERGY (BERMUDA) LTD.;
   VITOL S.A.; VITOL, INC.; FRANCISCO MORILLO;
   LEONARDO BAQUERO; DANIEL LUTZ; LUIS
   LIENDO; JOHN RYAN; MARIA FERNANDA
   RODRIGUEZ; HELSINGE HOLDINGS,           LLC;
   HELSINGE, INC.; HELSINGE LTD., SAINT-HÉLIER;
   WALTROP CONSULTANTS, C.A.; GODELHEIM,
   INC.; HORNBERG INC.; SOCIETE DOBERAN, S.A.;
   SOCIETE HEDISSON, S.A.; SOCIETE HELLIN, S.A.;
   GLENCORE DE VENEZUELA, C.A.; JEHU
   HOLDING      INC.;    ANDREW      SUMMERS;
   MAXIMILIANO POVEDA; JOSE LAROCCA; LUIS
   ALVAREZ; GUSTAVO GABALDON; SERGIO DE
   LA VEGA; ANTONIO MAARRAOUI; CAMPO
   ELIAS PAEZ; PAUL ROSADO; BAC FLORIDA
   BANK; EFG INTERNATIONAL A.G.; BLUE BANK
   INTERNATIONAL N.V.

                     Defendants.


      DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
        THEIR RESPONSE IN OPPOSITION TO THE TRUST’S OBJECTIONS TO
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 2 of 9



         The defendants respectfully submit this notice to advise the court of recent actions by the

  President of the United States that further support dismissal of this case for lack of standing.

         Last Wednesday, in an official statement of the Executive Branch, President Trump

  “officially recogniz[ed] the President of the Venezuelan National Assembly, Juan Guaido, as the

  Interim President of Venezuela.” Ex.1. President Trump based his recognition of the National

  Assembly President as the Interim President of Venezuela on the fact that, “[i]n its role as the only

  legitimate branch of government duly elected by the Venezuelan people, the National Assembly

  invoked the country’s constitution to declare Nicolas Maduro illegitimate, and the office of the

  presidency therefore vacant.” Id.

         The President’s withdrawal of recognition of Maduro and recognition of the National

  Assembly President as Interim President of Venezuela are dispositive and require dismissal of this

  case under the political question doctrine. “[I]t is for the President alone to make the specific

  decision of what foreign power he will recognize as legitimate,” Zivotofsky ex rel. Zivotofsky v.

  Kerry, 135 S. Ct. 2076, 2090 (2015); Rep. of Panama v. Citizens & S. Int’l Bank, 682 F. Supp.

  1544, 1545 (S.D. Fla. 1988) (recognizing “[t]he Executive branch’s exclusive power to recognize

  and legitimize a foreign government”), as the Trust conceded in its objections. ECF 646 at 28–29

  n.17 (“Indeed, the authority cited by Defendants actually requires the Court to follow the position

  of the U.S. Executive Branch on the issue of who is recognized as the government of a foreign

  state.”) (emphasis in original).

         The President of the United States has made that decision in favor of the Venezuelan

  National Assembly and its President. And the officially-recognized National Assembly has

  denounced the Trust Agreement at issue in this case as “unconstitutional” and Reinaldo Munoz as

  a “usurpe[r]” of the office of Procurador General. ECF 570-7 (DX-6); ECF 626-1. The political




                                                    1
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 3 of 9



  question doctrine therefore prohibits the Court from giving legal effect to the purported acts of

  officials of the “illegitimate” Maduro regime. To do so would undermine the Executive Branch’s

  recognition of the new Interim President by directly contravening the official resolution of the

  National Assembly declaring those very acts “unconstitutional.” See ECF 652 at 31–32.

         The President’s withdrawal of recognition from Maduro is also fatal to the Trust’s attempt

  to invoke the act of state doctrine. Beyond the reasons set out in the defendants’ response to the

  Trust’s objections, ECF 625 at 31-35, the act of state doctrine does not apply to alleged acts of a

  government no longer recognized by the United States when the successor government has

  repudiated the acts of the prior regime at issue, as the National Assembly has here in its official

  resolutions. See Bigio v. Coca-Cola Co., 239 F.3d 440, 453 (2d Cir. 2000) (declining to apply the

  act of state doctrine where “the current government” had “apparently repudiated the acts in

  question”); Republic of Philippines v. Marcos, 806 F.2d 344, 359 (2d Cir. 1986) (stating that the

  fact that “the Marcos government is no longer in power” “may limit the applicability of the doctrine

  even to Marcos’s public acts”).

         Indeed, to the extent the act of state doctrine applies in this case, the doctrine requires the

  Court to give conclusive legal effect to the National Assembly’s resolution, not to the alleged acts

  of the Maduro regime officials who allegedly executed the Trust Agreement. See United States v.

  Pink, 315 U.S. 203, 233 (1942) (“[R]ecognition is retroactive in effect and validates all the actions

  and conduct of the government so recognized from the commencement of its existence.”); Oetjen

  v. Central Leather Co., 246 U.S. 297, 301, 303 (1918) (applying the act of state doctrine to acts of

  a revolutionary movement later recognized by the United States).

         The Trust’s objections to the Magistrate Judge’s Report and Recommendation should be

  overruled, and the Court should dismiss this case for lack of standing.




                                                   2
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 4 of 9



  Respectfully submitted,

   GELBER SCHACHTER & GREENBERG, SUSMAN GODFREY L.L.P.
   P.A.

   /s/ Gerald E. Greenberg                        /s/ Michael C. Kelso
   Gerald E. Greenberg                            Neal S. Manne
   Florida Bar No. 440094                         Admitted Pro Hac Vice
   ggreenberg@gsgpa.com                           nmanne@susmangodfrey.com
   Adam M. Schachter                              Alexander L. Kaplan
   Florida Bar No. 647101                         Admitted Pro Hac Vice
   aschachter@gsgpa.com                           akaplan@susmangodfrey.com
   Mikayla Espinosa                               Weston O’Black
   Florida Bar No. 1008227                        Admitted Pro Hac Vice
   mikaylaespinosa@gsgpa.com                      woblack@susmangodfrey.com
   1221 Brickell Avenue, Suite 2010               Michael C. Kelso
   Miami, Florida 33131                           Admitted Pro Hac Vice
   Telephone: (305) 728-0950                      mkelso@susmangodfrey.com
   Facsimile: (305) 728-0951                      1000 Louisiana Street, Suite 5100
   E-service: efilings@gsgpa.com                  Houston, Texas 77002
                                                  Telephone: (713) 651-9366
   Counsel for Vitol Inc., Vitol Energy (Bermuda) Facsimile: (713) 654-6666
   Ltd., and Antonio Maarraoui
                                                  Michael Gervais
                                                  Admitted Pro Hac Vice
                                                  mgervais@susmangodfrey.com
                                                  1900 Avenue of the Stars, Suite 1400
                                                  Los Angeles, CA 90067
                                                  Telephone: (310) 789-3100

                                                    Counsel for Vitol Inc., Vitol Energy (Bermuda)
                                                    Ltd., and Antonio Maarraoui




                                                3
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 5 of 9



   REED SMITH LLP                       PODHURST ORSECK, P.A.

   /s/ Edward M. Mullins    /s/Stephen F. Rosenthal
   Edward Mullins, Esq.     Stephen F. Rosenthal, Esq.
   Florida Bar No. 863920   Florida Bar No. 0131458
   emullins@reedsmith.com   srosenthal@podhurst.com
   1001 Brickell Bay Drive, Suite 900
                            Robert C. Josefsberg, Esq.
   Miami, FL 33131          Florida Bar No. 040856
   Telephone: (786) 747-0200rjosefsberg@podhurst.com
   Facsimile: (786) 747-0299One S.E. 3rd Ave., Suite 2300
                            Miami, FL 33131
   QUINN EMANUEL URQUHART & Telephone: (305) 358-2800
   SULLIVAN, LLP            Facsimile: (305) 358-2382

   /s/ William A. Burck                 PAUL, WEISS, RIFKIND, WHARTON &
   William A. Burck, Esq.               GARRISON, LLP
   Admitted Pro Hac Vice
   williamburck@quinnemanuel.com        /s/ Bruce Birenboim
   Ethan Glass, Esq.                    Bruce Birenboim, Esq.
   Admitted Pro Hac Vice                Admitted Pro Hac Vice
   ethanglass@quinnemanuel.com          bbirenboim@paulweiss.com
   Adam B. Wolfson, Esq.                Brad S. Karp, Esq.
   Admitted Pro Hac Vice                Admitted Pro Hac Vice
   adamwolfson@quinnemanuel.com         bkarp@paulweiss.com
   1300 I Street NW, Suite 900          Jessica S. Carey, Esq.
   Washington, DC 20005                 Admitted Pro Hac Vice
   Telephone: (202) 538-8000            jcarey@paulweiss.com
   Facsimile: (202) 538-8100            1285 Avenue of the Americas
                                        New York, NY 10019-6064
   Attorneys for Defendant Trafigura    Telephone: (212) 373-3000
   Trading, LLC, and Jose Larocca       Facsimile: (212) 757-3990

                                        Adam B. Schwartz, Esq.
                                        Admitted Pro Hac Vice
                                        aschwartz@paulweiss.com
                                        2001 K Street, NW
                                        Washington, DC 20006
                                        Telephone: (202) 223-7300
                                        Facsimile: (202) 223-7420

                                        Attorneys for Defendants Glencore Ltd., Glencore
                                        Energy UK Ltd., Gustavo Gabaldon, Sergio de la
                                        Vega, and Luis Alvarez




                                         4
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 6 of 9



   GUNSTER                                  CARLTON FIELDS JORDEN BURT, P.A.

   /s/ Jorge Guttman                        /s/ Benjamine Reid
   Jorge D. Guttman, Esq.                   Benjamine Reid, Esq.
   Florida Bar No. 015319                   Florida Bar No. 183522
   jguttman@gunster.com                     breid@carltonfields.com
   Jonathan H. Kaskel, Esq.                 Clifton R. Gruhn, Esq.
   Florida Bar No. 52718                    Florida Bar No. 72542
   jkaskel@gunster.com                      cgruhn@carltonfields.com
   600 Brickell Avenue Suite 3500           Miami Tower
   Miami, Florida 33131                     100 S.E. Second St., Ste. 4200
   Telephone: (305) 376-6000                Miami, Florida 33131-2113
   Facsimile: (305) 376-6010                Telephone: (305) 539-7228
                                            Facsimile: (305) 530-0055

   MAYER BROWN LLP                          HUNTER, MACLEAN, EXLEY & DUNN,
                                            P.C.
   /s/ Mark W. Ryan
   Mark W. Ryan, Esq.                       /s/ David M. Burkoff
   Admitted Pro Hac Vice                    David M. Burkoff, Esq.
   mryan@mayerbrown.com                     Admitted Pro Hac Vice
   Adam L. Hudes, Esq.                      dburkoff@huntermaclean.com
   Admitted Pro Hac Vice                    Allan C. Galis, Esq.
   ahudes@mayerbrown.com                    Admitted Pro Hac Vice
   Stephen M. Medlock, Esq.                 agalis@huntermaclean.com
   Admitted Pro Hac Vice                    200 E. Saint Julian Street
   smedlock@mayerbrown.com                  P.O. Box 9848
   1999 K Street NW                         Savannah, GA 31412-0048
   Washington, D.C. 20006-1101              Telephone: (912) 236-0261
   Telephone: (202) 263-3312                Facsimile: (912) 236-4936
   Facsimile: (202) 263-5312
                                            Attorneys for Defendants Colonial Group,
   Michael P. Lennon, Jr.                   Inc., Colonial Oil Industries, Inc., and Paul
   Admitted Pro Hac Vice                    Rosado
   mlennon@mayerbrown.com
   700 Louisiana Street, Suite 3400
   Houston, TX 77002-2730
   Telephone: (713) 238-2667
   Facsimile: (713) 238-4613

   Attorneys for Defendant
   Lukoil Pan Americas LLC




                                        5
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 7 of 9



   HOLLAND & KNIGHT LLP                         AKIN GUMP STRAUSS HAUER & FELD
                                                LLP
   /s/ Israel J. Encinosa
   Alex M. Gonzalez                             /s/ Kimberly Ann Pathman
   Florida Bar No. 991200                       Kimberly A. Pathman
   alex.gonzalez@hklaw.com                      Florida Bar No. 118844
   Israel J. Encinosa                           kpathman@akingump.com
   Florida Bar No. 0046083                      Mark J. MacDougall
   israel.encinosa@hklaw.com                    Admitted Pro Hac Vice
   Brian A. Briz                                mmacdougall@akingump.com
   Florida Bar No. 657557                       Thomas P. McLish
   brian.briz@hklaw.com                         Admitted Pro Hac Vice
   701 Brickell Avenue, Suite 3300              tmclish@akingump.com
   Miami, Florida 33131                         Stacey H. Mitchell
   Telephone: (305) 374-8500                    Admitted Pro Hac Vice
   Facsimile: (305) 789-7799                    shmitchell@akingump.com
                                                Connor Mullin
   David Kully                                  Admitted Pro Hac Vice
   Admitted Pro Hac Vice                        cmullin@akingump.com
   david.kully@hklaw.com                        1333 New Hampshire Avenue NW
   800 17th Street N.W.                         Washington, DC 20036
   Suite 1100                                   Telephone: (202) 887-4000
   Washington, DC 20006                         Facsimile: (202) 887-4288
   Telephone: (202) 955-3000
   Facsimile: (202) 955-5564                    Attorneys for Defendants Francisco Morillo
                                                and Leonardo Baquero
   Attorneys for Defendants Helsinge, Inc.,
   Helsinge Ltd., Helsinge Holdings, LLC, Daniel MARK MIGDAL & HAYDEN
   Lutz, and Luis Liendo
                                                 /s/ Etan Mark
                                                 Etan Mark, Esq.
                                                 Florida Bar No. 720852
                                                 etan@markmigdal.com
                                                 Donald J. Hayden, Esq.
                                                 Florida Bar No. 097136
                                                 don@markmigdal.com
                                                 Lara O’Donnell Grillo, Esq.
                                                 Florida Bar No. 37735
                                                 lara@markmigdal.com
                                                 eservice@markmigdal.com
                                                 80 SW 8th Street
                                                 Suite 1999
                                                 Miami, FL 33130
                                                 Telephone: 305-374-0440

                                                Attorneys for Defendant John Ryan



                                            6
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 8 of 9



   CLARKE SILVERGLATE, P.A.                         FOWLER WHITE BURNETT, P.A.

   /s/ Spencer Silverglate                          /s/ Alice K. Sum
   Spencer H. Silverglate                           Alice K. Sum
   Florida Bar No. 769223                           Florida Bar No. 354510
   ssilverglate@cspalaw.com                         asum@fowler-white.com
   mpedraza@cspalaw.com                             Lindsay M. Massillon
   Francisco Ramos, Jr.                             Florida Bar No. 92098
   Florida Bar No. 114766                           lmassillon@fowler-white.com
   framos@cspalaw.com                               Brickell Arch, Fourteenth Floor
   socd@cspalaw.com                                 1395 Brickell Avenue
   cdeleon@cspalaw.com                              Miami, Florida 33131
   799 Brickell Plaza, Suite 900                    Telephone: (305) 789-9200
   Miami, Florida 33131                             Facsimile: (305 789-9201
   Telephone: (305) 377-0700
   Facsimile: (305) 377-3001                        Attorneys for Defendant BAC Florida Bank

   PORTER HEDGES LLP

   /s/ Stephen H. Lee
   Stephen H. Lee, Esq.
   Admitted Pro Hac Vice
   slee@porterhedges.com
   1000 Main Street, 36th Floor
   Houston, Texas 77002
   Telephone: 713-226-6686

   Attorneys for Defendant Maximiliano Poveda




                                                7
Case 1:18-cv-20818-DPG Document 665 Entered on FLSD Docket 01/28/2019 Page 9 of 9



                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 28, 2019, I electronically filed the foregoing document

  with the clerk of the court for the U.S. District Court, Southern District of Florida, using the

  electronic filing system of the court. The electronic case filing system sent a “Notice of Electronic

  Filing” to the attorneys of record who have consented in writing to accept this Notice as service of

  this document by electronic means.



                                                        /s/Gerald E. Greenberg
                                                        GERALD E. GREENBERG




                                                   8
